DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on January 10, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  The Applicants contend that “Aoyama teaches applying phase shifts to differential gate signals of a driver circuit to modify the duty cycle of a current provided to energize the primary coil [but] does not teach using a phase-modulation signal to change the phase of a modulated current that contributes to a charging current.” (Remarks, page 9, emphasis removed).
The discussion of Aoyama figure 3 is titled “Transmission Power Control by Phase-Shift Control Method” (see par 77).  Aoyama states, “the timing of each of the first drive signal TG1 through fourth drive signal TG4 is independently controlled” (par 79).  Further, Aoyama gives an example of no phase shift control (between Figs 3A and 3B) and states “when the phase shift control shown in FIG. 3B is performed, the 
Thus, contrary to the Applicants’ remarks, Aoyama discloses changing the phase of the modulated current.  
The art rejection is maintained.  The drawing objection and §112 rejection are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 each recite that the tank circuit includes “at least one transmitting coil and a capacitor connected in parallel”.  There is no written description support in the originally filed disclosure for the limitation that the tank circuit is “parallel”.  series LC circuit.  The only parallel LC circuit is shown as part of the receiver. 
A specification key-word search for “parallel” returned zero hits.  A review of the specification found no written description that the Applicants had considered a parallel LC tank circuit as part of the disclosed invention.
Claims 2-7, 9-14 and 16-20 are similarly rejected as they depend from, and include the rejected limitations of, claims 1, 8 and 15.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auoyama (US 2010/0225173) in view of Rehm (US 2014/0225458).  The apparatus claims will be treated first.
With respect to claim 8, Aoyama discloses a charging device (fig 1-4; par 63-96), comprising: 
a resonant circuit (C1, C2, L1) comprising a tank circuit that includes a transmitting coil (L1) and a capacitor (C1 or C2); 
a driver circuit (Q, namely DR1 DR2 within Q) configured to provide a charging current to the resonant circuit when a receiving device is present on a surface of the charging device (it is noted that the claim does not recite that 
a phase modulator (26) responsive to a phase control signal (output from 32) and configured to: 
use a reference time (t10, t20, t30, etc. shown in figure 3) and the phase control signal to configure a phase offset in a phase-modulation signal with respect to the phase of the current in the tank circuit (fig 3A-3B; par 81-83); and
provide the phase-modulated signal to the driver circuit (par 81-82; output of 26 is provided to DR1-DR2), wherein the driver circuit is further configured to change the phase of a modulated current that contributes to the charging current (by operating the inverter switches with the timing provided by 26, the AC output of the inverter will obviously “contribute” to the current that already exists in the tank circuit);
a controller (31-32) configured to:
control a level of power that is wirelessly transferred to the receiving device by configuring the phase control signal (by changing phase shift values within 32; see par 69 and 83).
It is noted that the claim does not explicitly require that wireless power is provided “only” when a receiver is present on the charging surface.  There are no limitations directed to detecting the presence of the receiver, not providing power when no receiver is present, or the use of the word “only” within the timing limitation.  The Graham v. John Deere factual inquiries. 
Aoyama discloses a wireless charging device that includes a controller to adjust a phase control signal in relation to required changed in power transmission (par 69, 83).  This power control command is provided to the phase modulator (26), which converts the command into a distinct phase shift (see fig 3B).  
As the Applicants admit, “in a resonant circuit that is resonating, the phase of the tank current cannot be changed instantaneously since the energy stored in the tank must be overcome” (Remarks, 1/10/22, page 9, emphasis added).  Thus, Aoyama’s tank circuit also stores energy, such that changes in the phase-shift changes to inverter will cause the inverter output current to “contribute” to resonant current within this stored energy.  
This Aoyama phase shift is compared to a reference point (fig 3A-B, vertical lines marked t10, t20, t30, etc.), but Aoyama does not expressly disclose a zero crossing detector to provide the reference.  Rehm discloses a charging device (fig 2, item 200; par 37-68), comprising: 
a resonant circuit (C1, L1) comprising a tank circuit that includes at least one transmitting coil (L1) and a capacitor (C1) connected in parallel; 

a zero-crossing detector (203 and 203a) configured to provide a zero-crossing signal that includes edges corresponding to transitions of a voltage measured in the resonant circuit through a zero volt level (203) or corresponding to transitions of a current in the resonant circuit through a zero ampere level (203a), wherein the zero-crossing signal is representative of the phase of current in the tank circuit (descriptive of inherent features of the AC power and not further limiting); and 
a phase modulator (206) configured to:
use the zero-crossing to configure a phase offset in a phase-modulation signal (output of 206) with respect to the phase of the current in the tank circuit (par 40);
provide the phase-modulation signal to the driver circuit (output of 206 is provided to 207 and 202).  
Rehm discloses a wireless power transmitting that includes current and voltage zero-crossing detectors.  The zero crossing signals create a reference point that indicates when each cycle starts.  Aoyama has been interpreted as referencing each cycle to a clock.  Thus, Rehm provides the teaching necessary to enable the skilled artisan to use zero crossing as the Aoyama clock. 
Aoyama and Rehm are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Aoyama’s tank circuit to be in parallel, as taught by Rehm.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B). 
With respect to claim 9, Rehm discloses the phase modulator is further configured to configure the phase of the charging current based on the edges in the zero-crossing signal (par 38).  The entire purpose of a zero-crossing detector is to identify the zero crossings.  Thus, Rehm’s zero crossing is “based on” edges in the zero-crossing signal.  The claim does not recite the creation of any edges.  When combined, Aoyama’s phase shift signal, which is based on Rehm’s zero-crossings, would also be “based on” zero-crossing signal “edges”. 
With respect to claim 10, Aoyama discloses the controller is configured to configure a number of transmitting coils to be included in the tank circuit (see fig 1).  There is one Aoyama transmitting coil.  The phrase “configure a number” does not require that the controller has the ability to change the number of active coils.  The claim recites “at least one” transmitter coil, and therefore, does not require a plurality.  Further, the claim does not recite that “configure a number” refers to turning a coil on/off or otherwise making it active to provide power (or to deactivate it).  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct. 

With respect to claim 12, the combination teaches the (Aoyama) phase modulator is further configured to:
determine a phase shift indicated by the phase shift control (within Aoyama 32); and
use the phase shift to offset the phase of the phase-modulation signal from the phase of the zero-crossing signal (within Aoyama 26; see par 81-83).
Aoyama discloses controlling transmitted power by adjusting the amount of phase shift (par 83, last sentence).  Thus, the phase shift is “determined” by Aoyama’s phase modulated (it doesn’t just select random phase shift values).  This determined value is then acted upon (i.e. “used”) relative to the Rehm zero-crossing signal.  
With respect to claim 13, Aoyama discloses a maximum level of power is transferred to the receiving device when no phase shift is applied to the modulated current (fig 3A).  
With respect to claim 14, Aoyama discloses a minimum level of power is transferred to the receiving device when 1800 phase shift is applied to the modulated current (fig 3A-B).  Figure 3A shows that maximum power is transferred with zero phase shift and figure 3B shows that 50% power is transferred with a 90 degree phase shift.  Thus, the skilled artisan would have understood that more phase shift (i.e. to 180 degrees) would further reduce the amount of power transferred (i.e. to a minimum).  

Aoyama teaches that the (Rehm) zero-crossing signal is “used” to configure the phase offset in the phase modulation signal (output of 26).  Aoyama uses the phase modulation circuit (26) to offset the phase compared to a clock.  When combined with Rehm, this offset is “used” with reference to the (Rehm) zero-crossing signal.  
The combination, therefore, teaches that Aoyama’s phase-modulation signal changes the phase of the modulated current (output from the inverter) that contributes to the charging current (the energy stored in the resonant tank).  The last wherein clause of claim 1 is an obvious result (effect) of carrying out the method on the recited structure.  As the combination teaches the structure and the method steps, it would obviously produce the same “additive and subtractive effects” on the quarter cycles as claimed.  Further support for this can be found in that Aoyama explicitly states that phase control is used to adjust the level of power being transmitter (par 83). 
Claims 4-5 repeat the limitations of claims 10-11, but add the “receive a control signal” limitation from claim 8.  Aoyama teaches this method step, as the phase modulation circuit (26) receives the control signal from the controller (31-32). 
With respect to claims 15-20, Aoyama and Rehm combine to disclose an apparatus that operates autonomously, thereby obviously including a processor-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Although not cited against the claims, the Applicants should consider Cimaz (US 2019/0305601) as a materially relevant reference. Cimaz discloses phase modulating the current applied to a series resonant LC tank circuit (see fig 1).  Item 10 is a zero crossing detector and item MAJ is a phase modulator.  Cimaz discloses a phase adjustment signal (DO) that can be input to the circuit to adjust the level of phase adjustment, thereby providing a modulated current that contributes to the charging current. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836